     Case 1:15-cv-08775-LGS-GWG Document 404 Filed 04/24/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
Dentsply Sirona Inc.,                                                   :
                                                                        : Civil Action
Plaintiff                                                               :
                                                                        : No. 15 CV 8775 (LGS)(GWG)
                                                                        :
                  – against –                                           : ECF Case
                                                                        :
                                                                        :
Dental Brands for Less LLC                                              :
dba Dental Wholesale Direct,                                            :
                                                                        :
Defendant                                                               :
                                                                        :
------------------------------------------------------------------------x

                                     NOTICE OF MOTION

       Counterclaim Plaintiff Dental Brands for Less LLC moves for an Order,

pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, to have the Court

reconsider ECF No. 113 which dismissed Dental Brands for Less LLC’s

Counterclaim, Count One (For Unlawful Conspiracy in Unreasonable Restraint of

Trade in violation of Section 1) of the Sherman Antitrust Act, 15 U.S.C. § 1) (ECF

No. 61), and reinstate Count One against Dentsply Sirona Inc. Dental Brand for

Less LLC offers the accompanying Memorandum of Law in Support of its Motion.




                                              _____________________________________
                                              ARNOLD I. KALMAN, ESQUIRE (AK 1932)
                                              Law Offices of Arnold I. Kalman
                                              245 South Hutchinson Street
                                              Philadelphia, PA 19107-5722
                                              Telephone: (215) 829-9613
                                              Fax: (215) 829-9619
                                              E-mail: arnoldkalman@arnoldkalmanlaw.com
      Case 1:15-cv-08775-LGS-GWG Document 404 Filed 04/24/20 Page 2 of 3



                                      Attorney for Defendant and Counterclaim Plaintiff,
                                      Dental Brands for Less LLC dba Dental Wholesale
                                      Direct

Dated: April 24, 2020

TO:    Jonathan Honig, Esquire
       Feder Kaszovitz LLP
       845 Third Avenue
       New York, NY 10022-6601

       Attorney for Plaintiff and Counterclaim Defendant,
       Dentsply Sirona Inc.

       Via ECF
    Case 1:15-cv-08775-LGS-GWG Document 404 Filed 04/24/20 Page 3 of 3



                               Certificate of Service

      I hereby certify, on April 24, 2020, Counterclaim Plaintiff Dental Brands for

Less LLC’s Fed.R.Civ.Proc. 54(b) Motion to Reconsider ECF No. 113, and to

Reinstate Counterclaim (ECF No. 61), Count One (For Unlawful Conspiracy in

Unreasonable Restraint of Trade in violation of Section 1 of the Sherman Antitrust

Act, 15 U.S.C. § 1) and Memorandum of Law in Support of the Motion were filed

through the Court’s CM/ECF System. Notice of this filing will be sent by email to

counsel for Dentsply Sirona Inc., Jonathan Honig, Esquire, by operation of the

Court’s electronic filing system as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.



                                 ___________________________________________
                                 ARNOLD I. KALMAN, ESQUIRE (AK 1932)
                                 Law Offices of Arnold I. Kalman
                                 245 South Hutchinson Street
                                 Philadelphia, Pennsylvania 19107-5722
                                 Telephone: 215-829-9613
                                 Fax: 215-829-9619
                                 E-mail: arnoldkalman@arnoldkalmanlaw.com

                                 Attorney for Defendant and Counterclaim Plaintiff,
                                 Dental Brands for Less LLC dba Dental Wholesale
                                 Direct

Dated: April 24, 2020
